EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Miller on 6/13/2022.

The application has been amended as follows: 

Claims 1, 4, 5, 10, 11 and 20-22 are cancelled. 

Claim 2 has been amended to state --  The method of Claim 3 wherein said foot peg is rendered non-rotational by the connection thereof to said receiving member, said storage device being supported from said frame by said foot peg. --  

Claim 3 has been amended to state --  A method of affixing a storage unit to a motorcycle having a frame including a foot peg bracket supporting a foot peg, and a primary seat supported on said frame, comprising the steps of: rendering said foot peg into a non-rotational configuration such that said foot peg is in a cantilevered orientation with a proximal end connected to said frame and a cantilevered distal end; supporting a receiving member on said foot peg; and 	connecting a storage device to said receiving member such that said storage device is positioned outboard and rearwardly of said primary seat. -- 

Claim 6 has been amended to state --  The method of Claim 2 wherein said receiving member includes a tubular sleeve and a mounting plate, said foot peg being received within said tubular sleeve and detachably secured thereto. -- 

Claim 9 has been amended to state --  A method of mounting a cargo carrier on a motorcycle having a frame including a foot peg bracket mounting a foot peg, and a primary seat aligned with a forward direction of travel of said motorcycle, comprising the steps of: rendering said foot peg to be non-rotation and to serve as a support member extending from said frame in a cantilevered manner to establish a proximal end attached to said frame and a remote distal end; affixing a mounting plate to said support member at said distal end, said mounting plate having a generally planar vertical surface on which cargo can be secured for transport on said motorcycle and being positioned with respect to said direction of travel outwardly of and rearwardly from said primary seat; and mounting a storage container on said mounting plate such that said storage container is supported by said cantilevered support member from said frame, said storage container being positioned with respect to said direction of travel outwardly of and rearwardly from said primary seat.  --

		Claim 12 has been amended to state --  The method of Claim 9 wherein said mounting step includes the step of: connecting said storage container to said mounting plate by removable fasteners. -- 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734